Citation Nr: 9900425	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for urinary bladder 
disorder, to include urinary tract infections.

3.  Entitlement to an increased evaluation for service-
connected residuals of pelvic inflammatory disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and her mother-in-law


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to March 
1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.
 
In February 1996, the Board remanded this case for further 
development.  Those actions are complete now and this case is 
properly before the Board for adjudication upon the merits.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains that the RO erred in not granting the 
benefits ought.  She contends that he has suffered from 
migraine headaches since her in-service automobile accident 
and urinary bladder disorder since service. The veteran 
further, contends that an increased evaluation is warranted 
for her service-connected pelvic inflammatory disease.  She 
reports that she experiences amenorrhea.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims for entitlement to 
service connection for migraine headaches and urinary bladder 
disorder are not well grounded and that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for residuals of pelvic inflammatory disease.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.

2.  There is no clear diagnosis of migraine headaches.  

3.  The veteran has not submitted medical evidence of a nexus 
between her urinary bladder disorder and service.  

4. Residuals of pelvic inflammatory disease do not require 
continuous treatment with no effect, and are not severe.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
migraine headaches is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.304 (1998).

2.  The claim of entitlement to service connection for 
urinary bladder disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.304 (1998).

3. An increased evaluation is not warranted for residuals of 
pelvic inflammatory disease. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.116, Diagnostic Code 7613 (Effective 
prior to and after May 22, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Facts

The veterans service medical records reveal that the veteran 
reported no female disorders during her April 1982 entrance 
examination.  Her pelvic examination was normal.  In January 
1985, the veteran complained of bloody vaginal discharge and 
bladder pains.  The examiners provisional diagnosis was no 
documented intrauterine pregnancy.  The veteran complained of 
a urinary tract infection (UTI) in August 1985.  In September 
1985, she reported burning on urination and the examiner 
noted possible beginning of a UTI.  In October 1985, the 
examiners diagnoses included rule-out UTI and rule-out 
gynecological problems.  Later, the examiner noted that her 
pelvic examination was essentially normal and that the 
etiology was unknown.  The veteran sought treatment again for 
UTI complaints in June 1986.  In August 1986, the veteran was 
treated for headaches.  She reported that she had been 
experiencing headaches for the past four months and that they 
felt like a band around her head.  The examiners assessment 
was tension headaches.  The veteran was again treated for UTI 
in September 1986.

In December 1986, the veteran sustained a laceration, frontal 
region with palpable linear scull fracture.  Skull x-rays 
were normal and a computed axial tomography scan (CAT) 
revealed left scalp laceration with adjacent fracture on the 
left frontal calvarium involving the outer table of the left 
frontal sinus and no evidence of intracranial abnormalities.

During a June 1987 medical examination board physical, the 
veteran reported frequent severe headaches, such as 
migraines, since 1986, which were treated with bed rest and 
avoiding severe light.  She reported a 1987 laparotomy to 
alleviate chronic pelvic pain.  The veteran was not 
discharged from service at that time, and was treated again 
in December 1987 for headache complaints.  In April 1988, the 
veteran complained of chronic pelvic inflammatory disease and 
in February 1989, an examiners assessment was cystitis and 
urethritis.  No discharge examination is included in the 
claims file.

The veteran filed her original claim for service connection 
for pelvic inflammatory disease, migraine headaches, and 
bladder problems in September 1992.

Of record are VA outpatient treatment records from September 
1990 to October 1992 which revealed treatment for various 
disabilities, including pelvic inflammatory disease.

The veteran submitted private medical records from July 1990 
to September 1990 which revealed treatment for various 
disabilities, including pelvic inflammatory disease and 
urinary tract infection.

During an October 1992 VA examination, the veteran reported 
the onset of her pelvic pain in 1985.  She noted considerable 
scarring in her pelvic area due to pelvic inflammatory 
disease.  She underwent a laparotomy in 1987.  In 1988, she 
underwent a medical examination board but was not discharged 
from service.  She complained of irregular periods and 
sterility issues that might be related to her pelvic 
inflammatory disease.  She also described a 1986 car accident 
wherein she sustained a head injury.  She suffered a fracture 
to the left frontal bone and a CAT scan which was negative.  
She complained of left frontal headaches since the accident 
but noted that they had pretty much subsided.

Upon examination, the examiner noted the her abdomen walls 
were thick and soft with no masses.  An old healed scar on 
the left frontal area, not deformed, was noted.  The 
examiners impression was previous pelvic inflammatory 
disease with surgery and possible tubal blockage, previous 
fracture of left frontal area, no indication of residual 
problems, and previous urinary tract infections, no current 
problems.  The examiner recommended a gynecological 
examination.

In a May 1993 rating action, the RO granted service 
connection for residuals, pelvic inflammatory disease, and 
status-post laparotomy with infertility, and assigned a 
noncompensable evaluation.  The RO denied entitlement to 
service connection for chronic bladder disorder, residuals of 
skull fracture, and migraine headaches.  The veteran filed a 
timely notice of disagreement (NOD) in June 1993 regarding 
her rating evaluation for her service-connected residuals of 
pelvic inflammatory disease and for the ROs denial of 
service connection for chronic bladder problems and migraine 
headaches.  The veteran perfected her appeal in July 1993.

During her November 1993 RO hearing, the veteran testified 
that she fractured her skull in a car accident in December 
1986.  She reported that she experienced headaches for two or 
three weeks after the accident.  She stated that the 
headaches started in her forehead and went around her head.  
She stated that the headaches impeded her ability to work and 
judgment.  She reported that she took Advil to alleviate her 
headaches.  She testified that she underwent a laparotomy 
during service for her pelvic inflammatory disease.  She 
reported that the surgery was unsuccessful.  She stated that 
she had blockage of her fallopian tubes and internal 
abdominal adhesions.  She described her amenorrhea and stated 
that hormone therapy had failed.  She stated that she was 
unable to perform all of her job duties and could not lift 
heavy objects due to her abdominal pain.

The veteran underwent a VA neurological examination in 
January 1994.  She reported that her headaches began about 
two months after her in-service car accident.  She reported 
that she suffered from headaches about twice a month.  She 
described her headaches as starting over the site of her old 
skull fracture.  She denied any aura or family history of 
headaches.  She denied any inciting causes or associated 
neurological or attendant migrainous symptoms.  She reported 
that she took Tylenol to alleviate her headaches but, that 
sometimes the headaches persisted.  She stated that the pain 
moved from the front to the right and back of her head and 
stated that it was a dull pain.  After examination, the 
examiner surmised that the veteran had a normal neurological 
examination.  He opined that the veteran suffered from 
concussive syndrome at the time of her car accident.  He 
stated that the veteran seemed to have very few residuals 
without evidence of cranial nerve dysfunction.  The 
description of her headaches sounded like they were related 
to her sinuses.  She did not have a history consistent with 
migrainous disorder.  He concluded that her headaches were 
related to her skull fracture during service.

In February 1994, the veteran underwent VA gynecological 
examination.  She recounted her history of pelvic 
inflammatory disease and laparotomy.  The examiner noted that 
at the present time, the veteran was capable of working full-
time without difficulty.  A recent Papanicolaou (Pap) smear 
was normal.  The examination was essentially normal.  No 
diagnoses were made and the examiner recommended that the 
veteran seek regular care.  The examiner noted that the 
veterans pelvic inflammatory disease may become a surgical 
problem in the future.

In his March 1994 decision, the Hearing Officer granted an 
increased evaluation for service-connected residuals, pelvic 
inflammatory disease to 10 percent disabling and granted 
service connection for headaches, residual of skull fracture, 
rated as 10 percent disabling.  The Hearing Officer denied 
entitlement to service connection for chronic bladder 
infection and migraine headaches.

The case was subsequently forwarded to the Board in February 
1996 at which time it was remanded for further development.

The veteran underwent another VA gynecological examination in 
September 1996.  She complained that her cycles remained 
irregular, but essentially within normal limits.  Breast and 
abdomen examinations were negative.  Upon pelvic examination, 
external nulliparous was noted, BUS was negative, perineum 
was adequate, and cervix points were normal.  Both adnexa 
were totally negative and there were no cysts present.  The 
examiners impression was history of pelvic inflammatory 
disease with adhesions and probable blockage of the fallopian 
tubes.  

The veteran underwent VA cystitis and bladder examination in 
December 1996.  She reported the onset of her UTIs as 1984 
and noted that she had taken medication for the past two 
years .  She stated that if she discontinued her medication, 
she developed a UTI.  She noted increased UTIs following 
sexual intercourse.  She reported that her pelvic 
inflammatory disease developed in 1985 and had been 
persistent with lower left quadrant pain.  She recalled her 
history of treatment for pelvic inflammatory disease up to 
the present.  She reported that her periods had become 
regular since her UTIs were controlled.

Upon examination, the examiner noted good bowel sounds and 
softness without tenderness except with palpation over the 
hypogastric region.   No masses were noted over the abdomen 
and no organomegaly was noted.  Gynecological examination was 
deferred to the veterans regular physician.  The examiner's 
assessment was recurrent urinary tract infections with 
chronic treatment by nitrofurantoin, with recurrent 
infections after sexual intercourse and normal Pap smear 
without metaplasia in September 1996.  The examiner noted 
that the only gynecological finding was mild inflammation.

The veteran submitted additional private medical records from 
October 1991 to March 1997 which reveal treatment for pelvic 
inflammatory disease and recurrent UTIs. 

II. Entitlement to Service Connection for Migraine Headaches 
and
Urinary Bladder Disorder

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  If she has not, her appeal fails as to the 
claims, and VA is under no duty to assist her in any further 
development of those claims.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although claims need 
not be conclusive to be well grounded, they must be 
accompanied by evidence.  The veteran must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claims are plausible.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issues presented by 
the claims.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

Where the determinative issues involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claims are plausible is required.  Grottveit at 
93.  There must be competent evidence that the veteran 
currently has the claimed disabilities.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran must 
submit evidence of a nexus between the in-service injury and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to an in-service 
injury or treatment.  Espiritu v. Derwinski, 2 Vet. App. 494, 
494 (1992).
As noted above, service connection may be established for 
disease or injury incurred or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has considered all of the relevant evidence. The 
veteran essentially alleges that her  migraine headaches and 
chronic bladder disorder began during service.  As stated 
above, a current, service-connectable disability must be 
shown in order for there to be a well-grounded claim. Caluza, 
7 Vet. App. at 506.  The veteran has presented significant 
post-service medical evidence of treatment for headaches 
however, no current post-service evidence of migraine 
headaches has been presented.  During a January 1994 
neurological evaluation, the examiner noted that the veteran 
did not have a history consistent with migrainous disorder.  
The Board notes that in March 1994, the RO granted service 
connection for headaches as residuals of skull fracture. 

In light of the absence of any persuasive clinical evidence 
of current migrainous disorder, the veterans claim is not 
well grounded.  When the issue is one of medical etiology or 
a medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  Grottveit, 5 Vet. 
App. at 93.  Here, the veterans post-service medical reports 
do not show competent evidence of current migraine headaches.  
Caluza v. Brown, 7 Vet. App. 498.  Accordingly, there cannot 
be considered to be a clear diagnosis of migraine headaches 
as required under the provisions of 38 C.F.R. § 3.304(f).  

To summarize, the veterans statements are considered to be 
competent evidence of her experiences in service.  However, 
with regard to the extent of its relationship to her 
subsequent migraine headaches, as a lay person, she is not 
qualified to proffer medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Because there is no 
evidence of current migraine headaches, associated with 
service, there is no valid claim.  Rabideau, at 143-144; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. 
§ 3.304(f).  

Regarding the veteran's claim for entitlement to service 
connection for urinary bladder disease, review of the service 
medical records, post-service medical records, and veterans 
statements, the Board finds the veterans claim for service 
connection for chronic bladder disorder is not well grounded.  
The Board notes that the service medical records reveal 
complaints of urinary tract infections.  During the veterans 
December 1996 VA examination, she reported urinary tract 
infections since 1984.  The veteran noted that she took 
medication for her urinary tract infections without any 
further symptomatology.  The examiners conclusion was 
recurrent urinary tract infections with chronic treatment.  
However, the veteran has failed to provide any evidence of a 
nexus between any present chronic bladder disorder and 
service.  While the veteran is competent to relate what her 
experiences in service, there is no medical evidence which 
associates a current chronic bladder disorder with service.  

In order for claims to be well grounded in a matter where the 
determinative issue involves either medical causation or 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement.  Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

Based on the evidence of record, the Board concludes that the 
veteran has failed to submit any evidence that justifies a 
belief by a fair and impartial individual that her claims are 
plausible.  38 U.S.C.A. § 5107(a); Tirpak, at 611.  If the 
veteran fails to submit evidence in support of plausible 
claims, VA is under no duty to assist the veteran in any 
further development of those claims.  Grottveit at 93.  
Furthermore,  claims that are not well grounded must be 
denied because they do not present a question of fact or law 
over which the Board has jurisdiction.  
38 U.S.C.A. § 7105(d).

Although the Board considered and denied the veterans claims 
on grounds different from that of the RO, which denied the 
claims on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claims 
were well grounded, the RO accorded the veteran greater 
consideration than her claims in fact warranted under the 
circumstances of this case.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). Likewise, the Board finds that the 
RO has advised the veteran of the evidence necessary to 
establish well-grounded claims.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

III. Entitlement to an Increased Evaluation for Service-
Connected
Residuals of Pelvic Inflammatory Disease

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 
4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

In a May 1993 rating decision, the RO granted service 
connection for residuals, pelvic inflammatory disease, 
status-post laparotomy with infertility.  A noncompensable 
evaluation was assigned under 38 C.F.R. § 4.116.

When the RO rated the veterans gynecological condition in 
May 1993 it was rated by analogy to the disabilities listed 
under 38 C.F.R. § 4.116a, Diagnostic Code 7613 which provides 
that mild metritis warrants a noncompensable evaluation.  For 
moderate metritis, a 10 percent rating is warranted, and for 
severe metritis, as chronic residuals of infections, burns, 
chemicals, foreign bodies, etc., a 30 percent rating is 
warranted.

Effective May 22, 1995, 38 C.F.R. § 4.116 was amended.  Under 
38 C.F.R. § 4.116, Diagnostic Code 7613 (1996), pertaining to 
disease, injury, or adhesions of the uterus, symptoms that do 
not require continuous treatment warrant a noncompensable 
evaluation.  Symptoms that require continuous treatment 
warrant a 10 percent evaluation.  Symptoms that are not 
controlled by continuous treatment warrant a maximum 
evaluation of 30 percent.  In Karnas v. Brown, 1 Vet. App. 
308, 313 (1991), the United States Court of Veterans Appeals 
(Court) held that where the laws or regulations change before 
the appeal process has been concluded, the version most 
favorable to the veteran should apply.  Thus, the Board has 
considered the assignment of an evaluation in excess of 10 
percent under both the revised criteria and the criteria in 
effect prior to May 22, 1995, but finds that an evaluation 
greater than 10 percent is not warranted.

The Board concludes that an increased disability evaluation 
for the veterans residuals. Pelvic inflammatory disease, is 
not warranted.  The post-service medical evidence is not 
indicative of either moderate symptoms or symptoms not 
controlled by continuous treatment.  The December 1996 VA 
examiner noted that the veterans chronic bladder infections 
were controlled by medication and the veteran stated that her 
periods were regular while she took the urinary tract 
infection medication.  Thus, a 30 percent evaluation is not 
warranted under either the criteria in effect prior to May 
22, 1995 or the amended criteria of the current Rating 
Schedule.


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for urinary bladder disease 
is denied.

An increased evaluation for residuals of pelvic inflammatory 
disease is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
